DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said side panel assemblies" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  As initial recitation of these side panel assemblies was removed from line 8 in the recent amendment, the examiner interprets this limitation as if it instead read ‘and side panel assemblies’ instead of “said side panel assemblies”.  Claims 3, 6-8 and 10 are similarly rejected for including the limitations of parent claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2015/0041481 A1) in view of Genender et al. (US 2015/0284131 A1) in view of Gray (US 5,522,538) in view of Durnin (US 2006/0283926 A1) in view of Bugas et al. (US 2014/0239052 A1).
Regarding claim 1, Dean teaches a repulpable leak resistant corrugated box comprising a composite structure with a fluted medium (0022), a top paper backing liner secured to one side of said fluted medium and a bottom paper backing liner secured to the other side of said fluted medium, said box comprising a bottom panel 170 (Fig. 7), end panels 220, 230 having one section integral to said bottom panel, and a top end edge opposite to the section integral to said bottom panel, and side panels assemblies being integral with said bottom panel and being separated by a fold line from said bottom panel (0023), each said side panel assembly comprising a side panel 180, 200, a plurality of end tabs 240, 260, 310, 33 extending from opposite ends of said side panel and an integral foldable cover member 280, 350 connected to each said side panel by a fold line (Fig. 6), and a plurality of insert members 520, 540 secured to opposing side panels, each said insert member having a height which aligns with a height of said side panels (Fig. 5), each insert member defines a center section 380 which is located against the end panel and the end tabs of said box, a corner section integral to each side of said center section and separated by a fold line 580, 590 from said insert member center section, 
Regarding the claimed gusset folds, Genender (abstract) teaches that it is known in the art of corrugated carton construction that that forming side walls, end walls, and the container bottom in an integral manner is known and considered to be leak proof.  Gray (Fig. 1) teaches a container blank analogous to the claimed invention that includes a bottom panel 11 integrally joined to end panel assemblies having end seconds 35-37 along a fold line that are also integrally joined to side panel assemblies 14, 33 that have reinforcing end panels and are integrally joined to the end panel assemblies by a tab member (between fold lines 38 and 12), said tab member having a fold line running down its middle which intersects the tab member into two sections, and said tab member is adjacent each bottom corner of said outer end panel, said end tabs extending from the tab member to a forward edge creating a surface adjacent to the top end edge of the end section.  It would have been obvious to one of ordinary skill in the art to modify the structure of Dean with the gusset panels taught by Gray with the motivation of providing a leak proof bottom, as taught by Genender (abstract).   Dean modified with the gusset panels of Gray would result in a tab with identical sections and multi-section end panels.  Gray does not illustrate identical sections, but the container of Gray is not rectangular (Fig. 4) and uses differing height side walls.  Dean (Fig. 7) teaches end panel sections that are the same 
Regarding the insert members, Dean teaches them being placed in and secured in the interior of said corrugated box (0029), but Dean does not elaborate further.  Durnin teaches an analogous container using insert members that attach to the inside of a similarly formed container (Fig. 1), and insert members secured to opposing side panels, each said insert member having a height which aligns with a height of said side panels (Fig. 1), each insert member defines a center section which is secured to the end panel 65 (Fig. 4 shows the glue strip locations) and the end tabs 61, 69 of said box, a corner section 13, 15 integral to each side of said center section and separated by a fold line from said insert member center section, the corner section which spans the corner of said box and a side section 21, 23 integral with each corner section separated by a fold line from said insert member corner section and configured to be secured to the corresponding side panel.  It would have been obvious to one of ordinary skill in the art to securing the inserts of Dean using the adhesive pattern of Durnin with the motivation of securing the insert members in place in place in the box walls.
Regarding the corrugated medium composition, Bugas teaches a method of providing a water resistant paper product that can be repulped and recycled (0004).  Bugas teaches having at least one of said paper backing liners and said fluted medium being impregnated with a hydrogenated triglyceride (0029), and at least one of the paper backing liners are coated with an emulsified copolymer mixture of styrene acrylic to provide moisture resistance and wet strength (0029 mid paragraph)  as part of the paperboard construction process.  It would have been obvious to one of ordinary skill in the art to use the corrugated board construction of 
Regarding claim 6, Dean is modified to use the corrugated medium composition taught by Bugas, and Bugas teaches the hydrogenated triglyceride is a hydrogenated vegetable oil selected from a group consisting of soybean oil, peanut oil, olive oil, palm oil, coconut oil and cottonseed oil (0029, 4th sentence).
Regarding claim 7, Dean is modified to use the corrugated medium composition taught by Bugas, and Bugas teaches the hydrogenated triglyceride is an animal fat selected from a group consisting of beef tallow, pork lard, poultry grease, and fish oils (0029, 3rd sentence).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2015/0041481 A1) in view of Genender et al. (US 2015/0284131 A1) in view of Gray (US 5,522,538) in view of Durnin (US 2006/0283926 A1) in view of Bugas et al. (US 2014/0239052 A1) as applied to claim 1 above, and further in view of Churvis (US 2008/0110964 A1). 
Regarding claim 3, Dean does not teach foldable locking tabs on the cover member.  Churvis teaches an analogously formed bliss box and teaches side panel assemblies that include integral foldable cover members 16 connected to each said side panel 11-12 by a fold line and foldable locking tabs 24-25 (Fig. 1) extending from opposite ends of said cover member, each cover member foldable locking tab is adapted to be fastened to an end panel by gluing same to an outside surface of said insert member (0029, last sentence).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dean to use the cover members of Churvis with the motivation of securing the cover closed.  
Regarding claim 10, Dean is modified to use the cover members of Churvis, and Churvis teaches one foldable cover member 16 has a greater width than the other cover member and overlaps that other cover member (shown at edge 26; Fig. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2015/0041481 A1) in view of Genender et al. (US 2015/0284131 A1) in view of Gray (US 5,522,538) in view of Durnin (US 2006/0283926 A1) in view of Bugas et al. (US 2014/0239052 A1) as applied to claim 1 above, and further in view of Ritter (US 3,910,483).  Dean does not teach handle openings.  Ritter teaches an analogous container and teaches using handhold openings 18 that are an oval cut out hinged at its top portion in said center section (Fig. 4) located within the end panels of a container.  It would have been obvious to one of ordinary skill in the art to modify structure of Dean with the handle of Ritter with the motivation of carrying the container with comfort, as taught by Ritter (col 3 lines 20-24).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1).
Regarding claim 13, Ritter teaches a repulpable leak resistant corrugated food box comprising a structure with a fluted medium (col 3 lines 50-53), said box comprising a bottom panel 12 (Fig. 1), side panels assemblies integral with said bottom panel and being separated by a fold line from said bottom panel, and end panels 14 integral with said bottom panel and being separated by a fold line from said bottom panel, each said side panel assembly comprising a 
Regarding the composite structure, Bugas teaches using a composite structure of corrugated board with a fluted medium, a top paper backing liner secured to one side of said fluted medium and a bottom paper backing liner secured to the other side of said fluted medium, said paper backing liners and said fluted medium being impregnated with a hydrogenated triglyceride and said paper backing liner being coated with a biodegradable plastic copolymer styrene acrylic (0029).  It would have been obvious to one of ordinary skill in the art to use the corrugated board of Bugas with the motivation of minimizing environmental concerns, as taught by Bugas (0004).

Regarding the cover, Ritter teaches using a cover (Fig. 4) but Ritter does not teach using a cover formed by panels that extend from the side panels. Churvis teaches an analogous container and teaches providing a cover formed by cover panels 16A+B extending from side walls 11+12(Fig. 4) and having cover flaps 24A+B and 25A+B that are secured to the end wall of the box (0029).  It would have been obvious to further modify the structure of Ritter to use the closure arrangement of Churvis with the motivation of design preference as it constitutes a simple substitution to a known alternative that produces a predictable result.
Regarding the crushed area, Quaintance teaches a gusseted container and teaches crushing the gusset panels 25’, 26’, 27’, 28’ (Fig. 14) to remove natural springiness of the material, resulting in the panels remaining more securely in their folded positions (0040).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ritter to use crushed gussets for that purpose.
Regarding claim 15, modified Ritter employs the cover of Churvis, and Churvis teaches one foldable cover member 16 has a greater width than the other cover member and overlaps said other cover member (shown at edge 26; Fig. 1).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) as applied to claim 13 above, and further in view of Gulliver et al (US 5,402,931).  
Regarding claim 16, modified Ritter does not teach the corner tab area is formed by the extension of the fold line between the side panel and the bottom panel into the end panel and the end reinforcing panel.  Gulliver teaches gusseted container and teaches it is known to offset the gusset fold lines to an extent generally equal to a panel thickness (col 6 lines 16-20).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ritter so that the end reinforcement panel is offset from an end fold line defined by said bottom panel with the motivation of providing space for the panels to fold.  The examiner takes the position that in an offset arrangement, the corner tab area is formed by the extension of the fold line between the side panel and the bottom panel into the end panel and the end reinforcing panel.
Regarding claim 17, modified Ritter discloses the claimed invention except for dimensions, specifically the tab cut being a distance ranging from about 14 inch to about 1 3/8 inches from said bottom panel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use this dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) as applied to claim 13 above, and further in view of Bugas’372 (US 2017/0166382 A1).
Regarding claim 18, Ritter does not teach the end reinforcing panel fold lines being parallel to and offset by an offset distance from the end panel fold line where the offset distance is a function of the crushed corner tab area thickness.  Bugas’372 teaches an analogous container having end reinforcing panels 124 and corner tabs and teaches the end reinforcing panel fold lines being parallel to and offset by an offset distance from the end panel fold line 1/16-3/16 inch to contribute to forming the corner tab (0047) when using C flute material of 5/32 inch thickness (0041), so this offset is related to corner thickness.  The examiner notes that this is an exact overlap with the 1/16-3/16 overlap described in the specification (pg. 16 line 1).  It would have been obvious to one of ordinary skill in the art the further modify the structure of Ritter to use the offset of Bugas’372 with the motivation of facilitating fitting the panels.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) in view of Bugas’372 (US 2017/0166382 A1) as applied to claim 18 above, and further in view of Genender et al. (US 2015/0284131 A1).  Modified Ritter does not teach cutouts in the end reinforcing panels that align with the hand aperture of the end panel, instead teaching flaps 17 that move to accommodate a hand .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 3,910,483) in view of Bugas et al. (US 2014/0239052 A1) in view of Churvis (US 2008/0110964 A1) in view of Quaintance (US 2006/0124716 A1) as applied to claim 13 above, and further in view of Genender et al. (US 2015/0284131 A1).  Modified Ritter teaches the claimed invention except Ritter does not teach cutouts in the end reinforcing panels that align with the hand aperture of the end panel, instead teaching flaps 17 that move to accommodate a hand reaching into the aperture (Fig. 2).  Genender teaches an analogous gusseted container and teaches using cutouts that align with the hand openings.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ritter to use cutouts instead of flaps with the motivation of design preference as it constitutes a simple substation to a known alternative that provides the same function.

Response to Arguments
The rejection under 35 USC 112 has been withdrawn.
Applicant’s arguments with respect to claims 1, 3, 6-8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks pages 10-12, filed 03/19/2021, with respect to the rejections of claims 13, 15-17, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Quaintance (US 2006/0124716 A1).  Quaintance teaches panels joined by gusset panels that form into an overlapping arrangement, and teaches crushing just the gusset panel to facilitate the panels remaining more securely in their folded positions.
Applicant’s arguments, see Remarks pages 12-13, filed 03/19/2021, with respect to the rejections of claims 18-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bugas (US 2017/0166372 A1). 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734